Case 1:19-cv-24745-RNS Document 9 Entered on FLSD Docket 12/23/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 1:19-CV-24745-RNS/Torres

 A.D.,

         Plaintiff,

 vs.

 MIAMI DADE COLLEGE,

       Defendant.
 _______________________________/

  DEFENDANT MIAMI DADE COLLEGE’S UNOPPOSED MOTION FOR EXTENSION
            OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

         Defendant, MIAMI DADE COLLEGE, by and through undersigned counsel, pursuant to

 Fed. R. Civ. P. 6, submits this Unopposed Motion for Extension of Time to Plaintiff’s Complaint

 and states:

 1.      This is a civil rights matter predicated upon the American with Disabilities Act and the

 Rehabilitation Act of 1973. The Plaintiff’s complaint was served on December 5, 2019, and

 Defendant’s response is due December 26, 2019.

 2.      The undersigned counsel was recently retained to represent Miami Dade College in this

 matter. Defense counsel needs additional time to gather investigative materials and to meet with

 the client(s) and records custodians in order to file an appropriate response. The undersigned

 anticipates that several potential witnesses may be unavailable as part of the undersigned’s

 investigation due to the holidays and office closures.

 3.      For these reasons, counsel for Defendant, MIAMI DADE COLLEGE, respectfully seeks

 a fourteen (14) day extension of time up to and including January 9, 2020, to file the response to

 the Complaint.
Case 1:19-cv-24745-RNS Document 9 Entered on FLSD Docket 12/23/2019 Page 2 of 4
                                                                                A.D. v. Miami Dade College
                                                       District Court Case No.: 1:19-CV-24745-RNS/Torres
                                                                                                   Page 2


 4.      Pursuant to Southern District of Florida Local Rule 7.1(A)(3), the undersigned contacted

 Plaintiff’s counsel, Iva U. Ravindran, Esq. Ms. Ravindran has no objection to the requested

 extension herein.

 5.      This request for extension is reasonable under the circumstances, is not sought for

 purpose of delay, and will not prejudice any party.

         WHEREFORE, Defendant, MIAMI DADE COLLEGE, respectfully requests this

 Honorable Court enter an Order granting its unopposed motion for extension of time to respond

 to Plaintiff’s Complaint, up to and including January 9, 2020.

                                        MEMORANDUM OF LAW

         The District Courts may enlarge the time periods fixed in the rules. If the enlargement

 request is made before the time period expires, the District Court, in its discretion, may grant an

 enlargement “for cause shown”. The situation is controlled by Rule 6, Fed.R.Civ.P. The rule

 states in relevant part, as follows:

                 (b) Enlargement. When by these rules or by a notice given
                 thereunder or by order of court an act is required or allowed to be
                 done at or within a specified time, the court for cause shown may
                 at any time in its discretion (1) with or without motion or notice
                 order the period enlarged if request therefor is made before the
                 expiration of the period originally prescribed or as extended by a
                 previous order, or (2) upon motion made after the expiration of the
                 specified period permit the act to be done where the failure to act
                 was the result of excusable neglect; but it may not extend the time
                 for taking any action under Rules 50(b) and (c)(2), 52(b), 59(b), (d)
                 and (e), and 60(b), except to the extent and under the conditions
                 stated in them.

 The District Court also has broad discretion overseeing the pretrial process and modifying its

 own orders when justice so requires. The parties will not be prejudiced by the extension of time,
Case 1:19-cv-24745-RNS Document 9 Entered on FLSD Docket 12/23/2019 Page 3 of 4
                                                                            A.D. v. Miami Dade College
                                                   District Court Case No.: 1:19-CV-24745-RNS/Torres
                                                                                               Page 3


 as they will have ample opportunity to frame the issues, conduct discovery and appropriately

 pursue the matter.


        I hereby certify that on this 23rd day of December, 2019, I electronically filed the
 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
 document is being served this day on all counsel of record or pro se parties identified on the
 attached Service List in the manner specified, either via transmission of Notices of Electronic
 Filing generated by CM/ECF or in some other authorized manner for those counsel or parties
 who are not authorized to receive electronically Notices of Electronic Filing.

                                            MARRERO & WYDLER
                                            Attorneys for Defendant Miami Dade College
                                            2600 Douglas Road, PH-4
                                            Coral Gables, FL 33134
                                            (305) 446-5528
                                            (305) 446-0995 (fax)


                                            BY _/s/ Lourdes Espino Wydler_______________
                                                   OSCAR E. MARRERO
                                                   F.B.N.: 372714
                                                   oem@marrerolegal.com
                                                   LOURDES ESPINO WYDLER
                                                   F.B.N.: 719811
                                                   lew@marrerolegal.com
Case 1:19-cv-24745-RNS Document 9 Entered on FLSD Docket 12/23/2019 Page 4 of 4
                                                                    A.D. v. Miami Dade College
                                           District Court Case No.: 1:19-CV-24745-RNS/Torres
                                                                                       Page 4


                                   SERVICE LIST

 Iva U. Ravindran, Esq.
 iravindran@weillawfirm.net
 FBN: 60447
 Ronald P Weil, Esq.
 rweil@weillawfirm.net
 FBN: 169966
 WEIL SNYDER & RAVINDRAN, P.A.
 201 South Biscayne Blvd., Suite 720
 Miami, FL 33131
 (305) 372-5352
 (305) 372-5355 (fax)
 Attorneys for Plaintiff
